Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an OCT radiation receiver, a control unit, an image processing unit, a placement recording unit, in claims 16, 22 & 30.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claim 29 is objected to because of the following informalities:  Claim 29 depends on claim 16 but mentions “the illumination beam path” and “the observation beam path” which are not previously claimed in the chain. Thus, there is no proper antecedent basis for either.  
Claim 33 is objected to because of the following informalities:  Claim 33 depends on claim 32 but mentions “the OCT observation image sensor” which is not previously claimed in the chain. Thus, there is no proper antecedent basis for this sensor.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The applicant claims the control unit is configured to keep the OCT output direction and the OCT exit direction constant with respect to one another in their angular orientation during the recording period but the disclosure does not specify how this is done nor how the control unit is involved. Thus, the applicant’s written description is inadequate for this feature. 
Claims 17-31 are rejected because of their dependency.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The “control unit” has been found by the examiner to invoke 112(f) for purposes of claim interpretation. The applicant claims the control unit is configured to keep the OCT output direction and the OCT exit direction constant with respect to one another in their angular orientation during the recording period. The control unit as far as the examiner can determine is the control computer (10) as disclosed in the applicant’s specification. The applicant has not disclosed an algorithm for performing the function as claimed. Thus, the scope of limitation is indefinite. 
Claims 17-31 are rejected because of their dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-23, 36-29, & 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levitz (PGPub 2014/0285812)(Levitz) in view of Holtmann et al (Holtmann, Ch.; Besse, P.-A.; Melchior, H.: 'High power superluminescent diodes for 1.3 µm wavelengths', Electronics Letters, 1996, 32, (18), p. 1705-1706, DOI: 10.1049/el:19961117)(Holtmann).

	Regarding Claims 16 & 32, Levitz discloses an OCT examination device for recording an object by optical coherence tomography comprising: 
an OCT radiation source emitting OCT radiation (90, Fig. 2A); 
an OCT beam path comprising an OCT output direction of the OCT radiation from the OCT radiation source and an OCT input direction of backscattered OCT radiation scattered back by the object (See fig. 2A); 
an OCT radiation receiver (140) for receiving the backscattered OCT radiation; 
a housing (101, Fig. 3) containing the OCT radiation source and the OCT radiation receiver, an exit opening formed in the housing for the OCT radiation of the OCT radiation source. The oval shown on the housing is an exit opening; 
an entry opening formed in the housing for the backscattered OCT radiation. The oval shown on the housing is also an entry opening; 
an OCT exit direction of the radiation through the exit opening (inherent); 
an OCT entry direction of the backscattered OCT radiation through the entry opening (inherent); and 
a control unit signal (106, Fig. 2A) communication with the OCT radiation source and the OCT radiation receiver and configured to record a multiplicity of measurement profiles mutually separated in a recording period and, within the recording period, to drive the OCT radiation source in order to emit the OCT radiation and the OCT radiation receiver to receive the backscattered OCT radiation (Paragraph 29); 
wherein the control unit is configured to keep the OCT output direction and the OCT exit direction constant with respect to one another in their angular orientation during the recording period. They are not disclosed as being able to vary the direction (the optics being stationary) and in Fig. 2A a common path configuration (Paragraph 34) is shown with no scanning optics to vary the output path of the beam;
Levitz discloses the light source is a low coherence light source that may be chosen with various wavelength ranges and polarization modes for different modalities (Paragraph 29) but fails to explicitly disclose an OCT radiation source emitting OCT radiation with a wavelength of 400 nm to 2000 nm and a spectral bandwidth within at least a range of 20 nm to 400 nm or a narrow bandwidth of less than 20 nm to 400 nm, the radiation source being tunable such that the narrow bandwidth forms a wider bandwidth of 20 nm to 400 nm by time-offset emission of waves at different wavelengths;
However, Holtmann discloses a high powered superlumiscent diode, comprising: 
an OCT radiation source emitting OCT radiation with a wavelength of 400 nm to 2000 nm and a spectral bandwidth within at least a range of 20 nm to 400 nm or a narrow bandwidth of less than 20 nm to 400 nm, the radiation source being tunable such that the narrow bandwidth forms a wider bandwidth of 20 nm to 400 nm by time-offset emission of waves at different wavelengths (Abstract, 1.3µm center wavelength with a 30nm bandwidth);
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Levitz with an OCT radiation source emitting OCT radiation with a wavelength of 400 nm to 2000 nm and a spectral bandwidth within at least a range of 20 nm to 400 nm or a narrow bandwidth of less than 20 nm to 400 nm, the radiation source being tunable such that the narrow bandwidth forms a wider bandwidth of 20 nm to 400 nm by time-offset emission of waves at different wavelengths because one would choose the light source depending on the sample to be analyzed. 
The method steps of Claim 32 are also met by this cited disclosure. 

Regarding Claim 17, Levitz as modified by Holtmann discloses the aforementioned.  Further Levitz discloses wherein the entry opening and the exit opening are formed by a single housing opening (Fig. 3).
	Regarding Claim 18, Levitz as modified by Holtmann discloses the aforementioned.  Further Levitz discloses wherein the exit opening and the OCT radiation source are arranged such that the OCT exit direction and the OCT output direction extend parallel to one another (See Fig. 2A). As can be seen in the figure the light source emission direction and the exit direction to the sample (80) are parallel. 
Regarding Claim 19, Levitz as modified by Holtmann discloses the aforementioned.  Further Levitz discloses wherein the exit opening and the OCT radiation source extend in coaxial relation to one another. This is inherent since the optical axis would have to extend through both for the machine to function at all. 
	Regarding Claim 20, Levitz as modified by Holtmann discloses the aforementioned.  Further Levitz discloses an observation instrument comprising: 
an illumination radiation source (90) emitting light in the visible (white light, Paragraph 5) or infrared observation wave range into an illumination beam path passing through the exit opening; and 
an observation image sensor (130) sensitive to radiation in the visible or infrared observation wave range and which receives a reflected light in the visible or infrared observation wave range from an observation beam path passing through the entry opening (Paragraphs 28 & 29, Fig. 2A); 
wherein the observation beam path and the OCT exit direction extend parallel to one another (See fig. 2A).
Regarding Claim 21, Levitz as modified by Holtmann discloses the aforementioned.  Further Levitz discloses wherein the observation beam path and the OCT exit direction extend in coaxial relation to one another. Again, this is inherent. The light exiting the exit direction would have to be coaxial to the observation beam path. 
	Regarding Claim 22, Levitz as modified by Holtmann discloses the aforementioned.  Further Levitz discloses wherein the electronic control unit comprises an image processing unit configured to combine a first image formed by the reflected light received by the observation image sensor, and a second image, adjacent to the first image and formed with a time offset with respect to the first image, from the reflected light received by the observation image sensor to form an overall image (Paragraph 29). Generating a mosaic image of the sample would meet this limitation. 
Regarding Claim 23, Levitz as modified by Holtmann discloses the aforementioned.  Further Levitz discloses wherein the image processing unit is configured to identify an intersection region of the first and second images, in which a matching image section is reproduced in the first and second images, and to combine the first and second images such that the overall image is composed of the first and second image with an overlap of the first and second images in the matching image section (Paragraph 29). Tiling the images together into a mosaic image would require these limitations. 
Regarding Claim 26, Levitz as modified by Holtmann discloses the aforementioned.  Further Levitz discloses wherein the control unit is configured to process a measurement profile, compiled from the backscattered OCT radiation received by the OCT radiation receiver and an image recorded simultaneously from the reflected light received by the observation image sensor (Figs. 5A & 5B, Paragraphs 64 & 65, Steps 225 A & B) and to mark a region in the image which represents the position of the measurement profile (Fig. 5B, Step 230).
	Regarding Claim 27, Levitz as modified by Holtmann discloses the aforementioned.  Further Levitz discloses wherein the OCT radiation source and the OCT radiation receiver are arranged immovably in the housing. As shown in fig. 2A the source and receiver are arranged at their positions. Further, optics must remain aligned in order for an OCT apparatus to function thus unless there are words to the contrary in the disclosure it is assumed that the parts are arranged immovably in the art. 
	Examiner’s note: Nothing is truly immovable, however, for purposes of prosecution the examiner is interpreting the applicant to mean arranged such that the parts maintain their position within the normal operation of the apparatus. 
	Regarding Claim 28, Levitz as modified by Holtmann discloses the aforementioned.  Further Levitz discloses wherein the OCT beam path extends immovably in the housing. This limitation is met since the beam path is just a result of the placement of the optics and those optics are not shown to be scanning the beam around. 
	Regarding Claim 29, Levitz as modified by Holtmann discloses the aforementioned.  Further Levitz discloses wherein the OCT beam path is static in relation to the illumination beam path and the observation beam path. In Levitz they are all the same beam paths thus this is true.
 
Claims 24, 25, 30, 31, 33, & 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levitz in view of Holtmann and further in view of Carl Zeiss Meditec Inc. (WO 2015/189174) (Zeiss). 
Regarding Claims 24 & 25, Levitz as modified by Holtmann discloses the aforementioned but fails to explicitly disclose wherein the image processing unit is configured in order to rectify the first or the second image by the first or the second image being tilted about an image surface normal as a tilt axis; and wherein the image processing unit is configured in order to rectify the first or the second image by the first or the second image being scaled in all regions with a matching scaling factor or with a scaling factor decreasing in one or two mutually perpendicular spatial directions;
However, Zeiss teaches using a handheld probe with means for tracking its position and orientation and then using that data to register the images together (Page 40, lines 5-23) which meets the limitation; and 
In a motion correction section Zeiss discloses tracking and correcting the motion in the Z-axis (Page 54) which is disclosed allows the apparatus to compensate the acquired data for the detected motion (applicant’s scaling factor); 
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Levitz as modified by Holtmann with wherein the image processing unit is configured in order to rectify the first or the second image by the first or the second image being tilted about an image surface normal as a tilt axis; and wherein the image processing unit is configured in order to rectify the first or the second image by the first or the second image being scaled in all regions with a matching scaling factor or with a scaling factor decreasing in one or two mutually perpendicular spatial directions because as stated in Zeiss such a handheld probe, as enabled by this processing, is more cost effective than a functionally equivalent one with a scanner. 
Regarding Claim 30, Levitz as modified by Holtmann discloses the aforementioned but fails to explicitly disclose a placement recording unit configured to determine a placement of the OCT radiation receiver; and an image processing unit in signal communication with the placement recording unit, wherein the image processing unit is configured to: determine a first measurement profile of the backscattered OCT radiation received by the OCT radiation receiver at a first instant; determine a first placement of the OCT radiation receiver at the instant of receiving the backscattered OCT radiation of the first measurement profile from placement data transmitted from the placement recording unit at the first instant to the image processing unit; determine a second measurement profile, adjacent to the first measurement profile with a time offset with respect to this first measurement profile, from the backscattered OCT radiation received by the OCT radiation receiver at a second instant; determine a second placement of the OCT radiation receiver at the instant of receiving of the backscattered OCT radiation of the second measurement profile from placement data transmitted from the placement recording unit at the second instant to the image processing unit; determine the relative placement of the first measurement profile with respect to the second measurement profile with the aid of the first and second placements; and combine the first and second measurement profiles to form an overall measurement profile by entering the first and second measurement profiles into the overall measurement profile at the previously determined relative placement;
However, Zeiss teaches: 
a placement recording unit (accelerometers, gyros, etc) configured to determine a placement of the OCT radiation receiver (Page 40, lines 5-16); and 
an image processing unit in signal communication with the placement recording unit, wherein the image processing unit is configured to: determine a first measurement profile of the backscattered OCT radiation received by the OCT radiation receiver at a first instant (Page 40, lines 5-16); 
determine a first placement of the OCT radiation receiver at the instant of receiving the backscattered OCT radiation of the first measurement profile from placement data transmitted from the placement recording unit at the first instant to the image processing unit (Page 40, lines 5-16); 
determine a second measurement profile, adjacent to the first measurement profile with a time offset with respect to this first measurement profile, from the backscattered OCT radiation received by the OCT radiation receiver at a second instant (Page 40, lines 5-16); 
determine a second placement of the OCT radiation receiver at the instant of receiving of the backscattered OCT radiation of the second measurement profile from placement data transmitted from the placement recording unit at the second instant to the image processing unit (Page 40, lines 5-16); 
determine the relative placement of the first measurement profile with respect to the second measurement profile with the aid of the first and second placements (Page 40, lines 5-16); and 
combine the first and second measurement profiles to form an overall measurement profile by entering the first and second measurement profiles into the overall measurement profile at the previously determined relative placement (Page 40, lines 5-16);
the disclosed method takes positional information during each measurement and uses it to register that data during post processing. This would meet these steps;
	Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Levitz as modified by Holtmann with a placement recording unit configured to determine a placement of the OCT radiation receiver; and an image processing unit in signal communication with the placement recording unit, wherein the image processing unit is configured to: determine a first measurement profile of the backscattered OCT radiation received by the OCT radiation receiver at a first instant; determine a first placement of the OCT radiation receiver at the instant of receiving the backscattered OCT radiation of the first measurement profile from placement data transmitted from the placement recording unit at the first instant to the image processing unit; determine a second measurement profile, adjacent to the first measurement profile with a time offset with respect to this first measurement profile, from the backscattered OCT radiation received by the OCT radiation receiver at a second instant; determine a second placement of the OCT radiation receiver at the instant of receiving of the backscattered OCT radiation of the second measurement profile from placement data transmitted from the placement recording unit at the second instant to the image processing unit; determine the relative placement of the first measurement profile with respect to the second measurement profile with the aid of the first and second placements; and combine the first and second measurement profiles to form an overall measurement profile by entering the first and second measurement profiles into the overall measurement profile at the previously determined relative placement because as stated in Zeiss such a handheld probe, as enabled by this processing, is more cost effective than a functionally equivalent one with a scanner.
Regarding Claim 31, Levitz as modified by Holtmann discloses the aforementioned but fails to explicitly disclose wherein the placement of the OCT radiation receiver is determined by the position or the orientation of the OCT radiation receiver in relation to a static reference coordinate system;
However, as already shown Zeiss discloses keeping track of a position of a handheld probe relative to the sample (Page 40, lines 5-16);
Further, it would inherently involve some sort of static reference coordinate system since without that it would be impossible to know the change of position relative to the sample;
The reasons for combination of Zeiss with Levitz as modified by Holtmann remain the same as above. 
Regarding Claim 33, Levitz as modified by Holtmann discloses the aforementioned. Further, Levitz discloses wherein the plurality of mutually separated measurement profiles from the backscattered OCT radiation during the recording period includes a recording of a first image and a recording of a second image (Using 130) but does not explicitly disclose wherein the OCT observation image sensor is displaced or tilted relative to the object between the recording of the first image and the recording of the second image;
However, Zeiss teaches wherein the OCT observation image sensor is displaced or tilted relative to the object between the recording of the first image and the recording of the second image (Page 40, lines 5-16);
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Levitz as modified by Holtmann with wherein the OCT observation image sensor is displaced or tilted relative to the object between the recording of the first image and the recording of the second image because as stated in Zeiss such a handheld probe, as enabled by this processing, is more cost effective than a functionally equivalent one with a scanner.
Regarding Claim 35, Levitz as modified by Holtmann discloses the aforementioned. Further, Levitz discloses:
 wherein a first measurement profile and a second measurement profile are recorded within the recording period, and the first and second measurement profiles are assigned to one another in their spatial placement and combined to form an overall measurement profile by (Paragraph 29). The creation of a mosaic using images of adjacent areas requires at least a first and second measurement profile;
Levitz as modified by Holtmann fails to explicitly disclose a first placement of the housing being recorded simultaneously with the recording of the first measurement profile; a second placement of the housing being recorded simultaneously with the recording of the second measurement profile; and the relative positioning of the first measurement profile with respect to the second measurement profile being determined with the aid of a relative change in the first placement with respect to the second placement of the housing, and the first and second measurement profiles being combined with the aid of the relative positioning determined to form an overall measurement profile;
However, Zeiss teaches: 
a first placement of the housing being recorded simultaneously with the recording of the first measurement profile (Page 40, lines 5-23); 
a second placement of the housing being recorded simultaneously with the recording of the second measurement profile (Page 40, lines 5-23); and 
the relative positioning of the first measurement profile with respect to the second measurement profile being determined with the aid of a relative change in the first placement with respect to the second placement of the housing (Page 40, lines 5-23), 
and the first and second measurement profiles being combined with the aid of the relative positioning determined to form an overall measurement profile (Page 40, lines 5-23);
What is being disclosed is monitoring the position of the handheld probe and using that monitored positioning for each image to register those images thus meeting the scope of the limitations;
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Levitz as modified by Holtmann with a first placement of the housing being recorded simultaneously with the recording of the first measurement profile; a second placement of the housing being recorded simultaneously with the recording of the second measurement profile; and the relative positioning of the first measurement profile with respect to the second measurement profile being determined with the aid of a relative change in the first placement with respect to the second placement of the housing, and the first and second measurement profiles being combined with the aid of the relative positioning determined to form an overall measurement profile because as stated in Zeiss such a handheld probe, as enabled by this processing, is more cost effective than a functionally equivalent one with a scanner.

Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levitz in view of Holtmann and further in view of Ren et al (PGPub 2017/0035287) (Ren)
Regarding Claim 34, Levitz as modified by Holtmann discloses the aforementioned. Further, Levitz discloses:
wherein a first measurement profile and a second measurement profile are recorded within the recording period, and the first and second measurement profiles are assigned to one another in their spatial placement and combined to form an overall measurement profile by (Paragraph 29). The creation of a mosaic using images of adjacent areas requires at least a first and second measurement profile; 
simultaneously with the recording of the first measurement profile (Step 225A, fig. 5A), a first image being recorded by emitting light radiation in the visible or infrared wavelength range and receiving the light reflected by the object (via detector 130, also step 225B in fig. 5B); 
simultaneously with the recording of the second measurement profile, a second image being recorded by emitting light radiation in the visible or infrared wavelength range and receiving the light reflected by the object. As previously stated creating a mosaic as disclosed would require multiple profiles and images to be taken; 
the position of the first measurement profile in the first image being marked (Step 230); 
the position of the second measurement profile in the second image being marked (Also step 230);
the first and second images being combined with the aid of image analysis to form an overall image by a matching image region of the first and second images being arranged in an overlapping manner (Paragraph 29, tiling the images together to form a mosaic image); 
Levitz as modified by Holtmann fails to explicitly disclose the relative positioning of the first measurement profile with respect to the second measurement profile being determined with the aid of their position in the overall image, and the first and second measurement profiles being combined with the aid of the relative positioning determined in this way to form an overall measurement profile;
However, Ren teaches the relative positioning of the first measurement profile with respect to the second measurement profile being determined with the aid of their position in the overall image, and the first and second measurement profiles being combined with the aid of the relative positioning determined in this way to form an overall measurement profile (Paragraph 36);
	Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Levitz as modified by Holtmann with disclose the relative positioning of the first measurement profile with respect to the second measurement profile being determined with the aid of their position in the overall image, and the first and second measurement profiles being combined with the aid of the relative positioning determined in this way to form an overall measurement profile because using image analysis to determine the position of the profiles with each other would be one of many functionally equivalent tools to do so and would be common sense to choose one. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON COOK whose telephone number is (571)270-1323. The examiner can normally be reached 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jonathon Cook/
AU:2886
May 14, 2022


/Michael A Lyons/Primary Examiner, Art Unit 2877